DETAILED ACTION
This is the final office action regarding application number 16/901913, filed on June 15, 2020, which claims benefit of Korean Patent Application No. 10- 2019-0071352 filed on June 17, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 06/17/2019. 
Response to Amendment
The amendment filed 09/22/2022 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the prior Office Action mailed on 06/22/2022. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
measurement device in claim  1; which is interpreted as any non-destructive thickness measurement device as described in paragraph [66] of the original disclosure “The measurement unit 330 may emit light having a set wavelength to the edge area of the substrate W. The measurement unit 330 may measure the thickness of the film F on the substrate W, based on the degree to which the light emitted to the edge area of the substrate W is reflected”, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millman Jr et al., US 8410394 (hereafter Millman), and further in view of Wagner et al., US 20050020087 (hereafter Wagner).
Regarding claim 1,
“An apparatus for treating a substrate, the apparatus comprising:”( Millman teaches an apparatus which “specifically relates to a laser-based edge processing system for the removal of organic, inorganic, and other semiconductor films from the edges of silicon wafers or other substrates” in column 1, lines 18-21. Hence, Millman is from the same field as the instant claim.)
a housing having an interior space; (Column 9, lines 25-28 teaches “FIG. 3a illustrates a metal frame and enclosure 11 which houses the components used for the water edge processing system 10”.)

    PNG
    media_image1.png
    521
    485
    media_image1.png
    Greyscale

Fig. 2 of Millman teaches edge bead on a film
“rotate the substrate….to remove a film on the substrate supported on…. thickness of the film on the substrate…. removing the film on the substrate… the thickness of the film….”(The limitations “substrate” and “film” are directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).MPEP § 2115.)

    PNG
    media_image2.png
    743
    606
    media_image2.png
    Greyscale

Fig. 3 of Millman teaches an apparatus for wafer edge processing
“a chuck configured to support and rotate the substrate in the interior space;” (Fig. 3a and 3b teaches chuck 51 and “a shaft in the center of the servomotor assembly 50” in column 9, lines 60-62.)
“a laser configured to apply a pulsed laser to remove a film on the substrate supported on the chuck”( Column 10, lines 10-20 teaches “The edge processing system 10 utilizes a laser 30, which emits radiation in the form of a laser beam 31. The laser power supply 38 is located in the lower section of the frame 11 and is controlled by the computer 14. The beam is passed through beam shaping optics 33 to modify the size, shape and focus parameters, and is reflected by beam-steering mirrors 32 into the beam delivery subsystem 34. The beam delivery subsystem 34, which is controlled by the system computer 14, is an optical assembly that directs the laser beam 31 sequentially to any or all of the top, bottom, and apex edges of the wafer 20, in any order. In the preferred embodiment, the beam delivery subsystem 34 uses a galvanometric scan mirror and bending mirrors to scan the beam across one or more or any combination of wafer edges.”
Column 16, lines 21-22 teaches  “the laser is a Nd:YAG laser and is configured to emit pulsed radiation”.)

    PNG
    media_image3.png
    744
    569
    media_image3.png
    Greyscale

Fig. 1 of Millman teaches wafer edge bead removal using laser beam
Millman teaches a computer 14 with system software. However, Millman does not explicitly teach that computer 14 has stored recipes for laser control and a thickness measurement device. Wagner teaches in paragraph [27] “The edge region to be removed is preferably optically scanned by the laser beam, in order to adapt or control a parameter of the laser beam, in particular, its power or pulse duration, so that the edge region can be removed essentially completely. The optical scanning can take place during or following the removal of the edge region. In both cases, the parameters, which influence the quality of the removal, can be more appropriately adjusted.” Hence Wagner is from the same field as the instant claim. 
“a measurement device configured to measure thickness of the film….; wherein the measurement device measures the thickness of the film on the substrate before removing the film on the substrate using the pulsed laser.” (Wagner teaches in paragraph [62] “The test field and/or the already removed edge region can be optically scanned and evaluated in reflection, transmission or on the basis of scattered light. In principle, to evaluate the quality of the removal, a removed edge region or a removed test field can, in principle, also be evaluated microscopically or using a macroscopic image.” Here the optical scanner corresponds to the measurement device in the instant claim. 
Wagner further teaches in paragraph [27] “The edge region to be removed is preferably optically scanned by the laser beam, in order to adapt or control a parameter of the laser beam, in particular, its power or pulse duration, so that the edge region can be removed essentially completely. The optical scanning can take place during or following the removal of the edge region.” Thus Wagner teaches that thickness measurement is carried out before, during, and/or after edge removal to optimize removal.
Additionally, the limitation “measures the thickness… before removing the film on the substrate” is citing intended use of measurement device. MPEP 2173.05 (p) teaches “A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.”)
 “a controller configured to control the laser and the measurement device, wherein the controller includes:” (Wagner teaches computer in paragraph [63] as a controller.)
“a recipe memory in which treatment conditions for removing the film…. are recorded; and” ( Wagner teaches in paragraph [60] “the relevant parameters can be specified on the basis of values based on experience, for example, in tables”. Here it is implied that relevant parameters of treatment conditions are stored in tables in computer.)

    PNG
    media_image4.png
    719
    714
    media_image4.png
    Greyscale

Fig. 1 of Wagner teaches an apparatus for edge bead removal
“a processor configured to read the treatment conditions from the recipe memory and output a control signal to control pulse energy of the pulsed laser, based on the read treatment conditions, wherein the processor reads the treatment conditions from the recipe memory depending on the thickness of the film measured by the measurement device; and outputs the control signal to control the pulse energy, based on the treatment conditions read from the recipe memory, and” (Wagner teaches in paragraph [60, 62, 63] “the relevant parameters can be specified on the basis of values based on experience, for example, in tables, or can be monitored and adapted and/or controlled continuously during the removal process. According to the latter alternative, a removed edge region or a removed test field, …, can be optically detected and evaluated. 
The test field and/or the already removed edge region can be optically scanned and evaluated in reflection, transmission or on the basis of scattered light…..The evaluation is preferably carried out using a computer, wherein the detected values and/or images are evaluated and compared with previously stored reference values. In the event of an undesirable deviation, one or more of the previously-named, relevant parameters can be adapted or controlled until an adequate quality of removal is determined in the edge region and/or test field.”
Here computer corresponds to the processor of the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to update the computer in Millman to control the optical scanner as well as laser parameters to remove edge bead as taught in Wagner. One of ordinary skill in the art would have been motivated to do so in order to “provide a more reliable and simpler method for removing an edge region of a layer applied to a substrate and for coating a substrate with a layer, wherein the substrate is intended for use in a microlithographic method. It is a further object of the present invention to provide a corresponding device and a substrate, which is coated with a layer, in particular, a photoresist layer for use in a microlithographic process, of which an edge region is reliably removed” as taught in paragraph [16] of Wagner.)
Regarding claim 2,
“The apparatus of claim 1, wherein the processor reads ablation energy, by which the film is completely removed, from the recipe memory depending on the thickness of the film measured by the measurement device among the treatment conditions; and outputs the control signal to control the pulse energy, based on the ablation energy read from the recipe memory.” (Wagner teaches in paragraph [63-64] “The evaluation is preferably carried out using a computer, wherein the detected values and/or images are evaluated and compared with previously stored reference values. In the event of an undesirable deviation, one or more of the previously-named, relevant parameters can be adapted or controlled until an adequate quality of removal is determined in the edge region and/or test field….However, by preference, the layer of the edge region 4 is essentially completely removed.” Paragraph [57] teaches “Relevant parameters of the laser are, in particular, the laser power, the mean pulse duration of the laser pulses, their repetition rate, the laser wavelength and the diameter of the laser beam in the region of the focus.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to update the computer in Millman to control the optical scanner as well as laser parameters to remove edge bead as taught in Wagner. One of ordinary skill in the art would have been motivated to do so in order to “provide a more reliable and simpler method for removing an edge region of a layer applied to a substrate and for coating a substrate with a layer, wherein the substrate is intended for use in a microlithographic method. It is a further object of the present invention to provide a corresponding device and a substrate, which is coated with a layer, in particular, a photoresist layer for use in a microlithographic process, of which an edge region is reliably removed” as taught in paragraph [16] of Wagner.)
Regarding claim 3,
“The apparatus of claim 2, wherein the processor outputs the control signal such that the pulse energy has energy corresponding to the ablation energy.” (Similar scope to claim 2 and therefore rejected under the same argument.)
Regarding claim 4,
“The apparatus of claim 1, wherein the film includes a first film and a second film different from the first film, wherein the first film and the second film are stacked on each other, and… when removing the first film… when removing the second film…” (The limitations “first film” and “second film” are directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).MPEP § 2115.
Millner teaches a film 26 on substrate 20 in Fig. 2. Regarding duplicating film 26 to create a second film, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04-VI-B.)
“wherein the processor: …., reads first ablation energy, by which the first film is completely removed, from the recipe memory depending on thickness of the first film measured by the measurement device among the treatment conditions and outputs the control signal to control the pulse energy, based on the first ablation energy read from the recipe memory; and…., reads second ablation energy, by which the second film is completely removed, from the recipe memory depending on thickness of the second film measured by the measurement device among the treatment conditions and outputs the control signal to control the pulse energy, based on the second ablation energy read from the recipe memory.” (The limitation is interpreted as the processor changes output signal based on wafer feedback. The scope of the claim is similar to claim 2 and therefore rejected under the same argument.)
Regarding claim 5,
“The apparatus of claim 4, wherein the processor when removing the first film, outputs the control signal such that the pulse energy has energy corresponding to the first ablation energy; and when removing the second film, outputs the control signal such that the pulse energy has energy corresponding to the second ablation energy.”( Similar scope to claim 4 and therefore rejected under the same argument.)
Regarding claim 6,
“The apparatus of claim 1, wherein the processor adjusts the pulse energy by outputting a control signal to control output power of the pulsed laser and/or a repetition rate of the pulsed laser.”( Paragraph [57] of Wagner teaches “Relevant parameters of the laser are, in particular, the laser power, the mean pulse duration of the laser pulses, their repetition rate, the laser wavelength and the diameter of the laser beam in the region of the focus.” Wagner teaches in paragraph [63-64] “The evaluation is preferably carried out using a computer, wherein the detected values and/or images are evaluated and compared with previously stored reference values. In the event of an undesirable deviation, one or more of the previously-named, relevant parameters can be adapted or controlled until an adequate quality of removal is determined in the edge region and/or test field.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to update the computer in Millman to control the optical scanner as well as laser parameters to remove edge bead as taught in Wagner. One of ordinary skill in the art would have been motivated to do so in order to “provide a more reliable and simpler method for removing an edge region of a layer applied to a substrate and for coating a substrate with a layer, wherein the substrate is intended for use in a microlithographic method. It is a further object of the present invention to provide a corresponding device and a substrate, which is coated with a layer, in particular, a photoresist layer for use in a microlithographic process, of which an edge region is reliably removed” as taught in paragraph [16] of Wagner.)
Regarding claim 7,
“The apparatus of claim 1, wherein the controller controls the laser to apply the pulsed laser to an edge area of the substrate.” (Fig. 1a of Millman teaches that pulsed laser is applied to an edge area of the substrate 20. Millman further teaches that pulse power and location of the beam is controlled by system computer 14 in column 10, lines 10-20.)
Regarding claim 8,
“The apparatus of claim 1, wherein the controller controls the measurement device such that an area where the thickness of the film is measured corresponds to an edge area of the substrate.” (Millman teaches in column 15, lines 25-30 “After the wafer is loaded, an image of the wafer edge is profiled, for example by capturing it with a digital image recorder.” Here digital image recorder corresponds to the measurement device in the instant claim.)
Regarding claim 9,
“The apparatus of claim 1, wherein the controller controls the laser and the measurement device such that the measurement of the thickness of the film and application of the pulsed laser are sequentially performed.” (Wagner teaches in paragraph [27] “The edge region to be removed is preferably optically scanned by the laser beam, in order to adapt or control a parameter of the laser beam, in particular, its power or pulse duration, so that the edge region can be removed essentially completely. The optical scanning can take place during or following the removal of the edge region….A reflected, scattered or transmitted component of a light ray incident onto the edge region and/or the test field, produced and imaged, for example, by an LED or a laser diode, can be used for the optical scanning of the edge region and/or the test field. A microscopic or macroscopic image of the edge region and/or of the test field to be removed can also be used for the optical scanning; this may, for example, be read into the computer and automatically analysed.” Here optical scanner corresponds to the measurement device that measures the thickness of the edge film. Hence Wagner teaches simultaneous as well as sequential operations of optical scanner for thickness measurement; and pulsed laser beam for edge bead removal. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to update the computer in Millman to control the optical scanner as well as laser parameters to remove edge bead as taught in Wagner. One of ordinary skill in the art would have been motivated to do so in order to “provide a more reliable and simpler method for removing an edge region of a layer applied to a substrate and for coating a substrate with a layer, wherein the substrate is intended for use in a microlithographic method. It is a further object of the present invention to provide a corresponding device and a substrate, which is coated with a layer, in particular, a photoresist layer for use in a microlithographic process, of which an edge region is reliably removed” as taught in paragraph [16] of Wagner.)
Regarding claim 10,
“The apparatus of claim 1, wherein the controller controls the laser and the measurement device such that the measurement of the thickness of the film and application of the pulsed laser are simultaneously performed.” (Wagner teaches in paragraph [27]The edge region to be removed is preferably optically scanned by the laser beam, in order to adapt or control a parameter of the laser beam, in particular, its power or pulse duration, so that the edge region can be removed essentially completely. The optical scanning can take place during or following the removal of the edge region….A reflected, scattered or transmitted component of a light ray incident onto the edge region and/or the test field, produced and imaged, for example, by an LED or a laser diode, can be used for the optical scanning of the edge region and/or the test field. A microscopic or macroscopic image of the edge region and/or of the test field to be removed can also be used for the optical scanning; this may, for example, be read into the computer and automatically analysed.” Here optical scanner corresponds to the measurement device that measures the thickness of the edge film. Hence Wagner teaches simultaneous as well as sequential operations of optical scanner for thickness measurement; and pulsed laser beam for edge bead removal. ” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to update the computer in Millman to control the optical scanner as well as laser parameters to remove edge bead as taught in Wagner. One of ordinary skill in the art would have been motivated to do so in order to “provide a more reliable and simpler method for removing an edge region of a layer applied to a substrate and for coating a substrate with a layer, wherein the substrate is intended for use in a microlithographic method. It is a further object of the present invention to provide a corresponding device and a substrate, which is coated with a layer, in particular, a photoresist layer for use in a microlithographic process, of which an edge region is reliably removed” as taught in paragraph [16] of Wagner.)
Regarding claim 11,
“The apparatus of claim 1, wherein the laser includes: a laser source configured to emit the pulsed laser; and a camera configured to take an image of an edge area of the substrate to measure an offset value between an illuminated position and a set position of the pulsed laser; wherein the laser is configured to change the illuminated position, based on the offset value.” (Millner teaches a laser source 30 that emits laser beam 31 in Fig. 3a. 
Millner teaches a digital image recorder which corresponds to the camera in the instant claim. Millner teaches in column 15, lines 30-37 “After the wafer is loaded, an image of the wafer edge is profiled, for example by capturing it with a digital image recorder. This image then serves as a map used to construct a correction profile for the dependence of edge position on wafer rotation angle. During laser edge processing this correction profile is fed to the system computer to recalculate the beam position to keep the beam a constant distance from the wafer edge as the wafer rotates.”
Millner teaches a beam delivery subsystem 34 that corresponds to the laser  of the instant claim. Millner teaches in column 10, lines 16-25 “The beam delivery subsystem 34, which is controlled by the system computer 14, is an optical assembly that directs the laser beam 31 sequentially to any or all of the top, bottom, and apex edges of the wafer 20, in any order. In the preferred embodiment, the beam delivery subsystem 34 uses a galvanometric scan mirror and bending mirrors to scan the beam across one or more or any combination of wafer edges, as shown in FIGS. 1b, 1c, and 1d, to an accuracy of better than 0.1 mm.”)
Response to Arguments
Applicant’s arguments filed on 09/22/2022 with respect to claim(s) 1-11 have been considered but are not persuasive. 
The applicant amended claim 1 to include “the measurement device measures the thickness of the film on the substrate before removing the film on the substrate using the pulsed laser” and argued on  pages 7-10 that this makes the apparatus distinguishable over prior art. However, upon further consideration, a new ground(s) of rejection is made in view of  prior art as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761